Citation Nr: 0430015	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a right ankle 
disability.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing in Muskogee, Oklahoma.  
A transcript of the hearing is part of the record. 

In statements, dated in December 2002 and October 2003, the 
veteran raised the issue of clear and unmistakable error 
(CUE), pertaining to service connection for pes planus, but 
he did not identify the prior rating decision, denying the 
claim.  If the veteran is raising CUE in the December 2001 
rating decision that he is currently appealing, a CUE claim 
cannot be raised with respect to a rating decision that is 
not final.  38 C.F.R. § 3.105(a).  In any event, the matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a May 1999 decision, the Board reopened and denied on 
the merits the claim of service connection for a right ankle 
disability.  

2.  The evidence presented since the May 1999 Board decision 
is either cumulative or redundant of evidence previously 
considered, or the evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3. In an October 1999 rating decision, the RO reopened and 
denied on the merits the claim of service connection for 
bilateral pes planus.  

4.  The evidence presented since the October 1999 rating 
decision is either cumulative or redundant of evidence 
previously considered, or the evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence presented since the Board's decision in May 
1999 denying service connection for a right ankle disability 
is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001). 

2.  The evidence presented since the RO's decision in October 
1999 denying service connection for bilateral pes planus is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The veteran filed his application to reopen the claims in 
April 2001.  In letter, dated in June 2001, the RO provided 
the veteran pre-RO-adjudication, VCAA notice.  In the notice, 
the RO notified the veteran of the evidence needed to 
substantiate the claims, namely, evidence which had not been 
previously considered.  The RO also notified the veteran that 
VA would obtain records of government agencies and that he 
could submit or authorize VA to obtain private medical 
records.  The RO requested that he identify additional 
medical evidence that he wanted to be considered.  He was 
given 60 days to respond.  The claim was then adjudicated in 
December 2001.  

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also as to the content of the notice, the request to identify 
"additional medical evidence that he wanted to be 
considered" is to the same effect as the request for "any 
evidence in the claimant's possession" under 38 C.F.R. 
§ 3.159.

For this reason, no further notice is needed to comply with 
the VCAA. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

New and Material Evidence

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.    

1.  Right Ankle Disability

In a May 1999 decision, the Board denied the claim of service 
connection for a right ankle disability on grounds that the 
veteran had not presented competent evidence of a nexus 
between his right ankle disability and service.  The Board 
decision is final.  38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 
C.F.R. § 20.1100(a).  

Since the Board's decision is final, new and material 
evidence is needed to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156(a).  In order to determine whether 
the claim may be reopened, all the evidence submitted since 
the May 1999 Board decision must be considered.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

A.  Evidence Previously Considered 

The evidence of record at the time of the Board's decision in 
May 1999 is summarized as follows. 

The service medical records show that pes planus and weak 
ankles were noted on entrance examination.  In December 1966, 
the veteran complained of a right ankle sprain.  He stated 
that on long hikes it felt like his feet were pulling to the 
inside.  In April 1967, he complained his right ankle 
bothered him.  There was a lump below the ankle on the medial 
side.  In January 1968, the pertinent findings were marked 
pronation and a bulge of the inner right ankle.  In February 
1968, on a podiatry consultation, the pertinent finding was 
congenital low arch with pronation of the ankles.  He was 
found fit for duty.  On separation examination, pes planus 
was noted.  There was no reference to the right ankle. 

After service, on VA examination in October 1968, the veteran 
complained of right foot pain and weakness.  X-rays revealed 
that the right foot was pronated with possible ligament 
injury.  The impression was ankle strain.

In a statement, received in 1986, C. M. recounted that when 
he saw the veteran in Vietnam in October 1967 the veteran 
told him that his ankle had swollen and he had to get it 
drained.  

Private medical record discloses that in August 1996 the 
veteran was seen in an emergency room for a complaint of 
right foot soreness.  History included a foot injury as a 
teenager, to include a probable fracture, which was never 
treated, and probable reinjury while in service.  X-rays 
revealed old healed fractures with arthritis involving the 
articulation of the talus, the calcaneus, and the 
metatarsals. The diagnosis was right foot post-traumatic 
degenerative arthritis.
In February 1999, the veteran testified that he injured his 
right ankle in service and that it continued to bother him 
since then. 

B.  Additional Evidence Since the May 1999 Board Decision 

A summary of the additional evidence follows.  

There are copies of service medical records and of the August 
1996 medical record.  

VA records, dated in 1972, document marked pronation of the 
feet. 

On VA examination in January 1999, the pertinent finding was 
pronation of the right ankle.  

In September 2003, a private podiatrist described a right 
foot deformity.  

In August 2004, the veteran testified that he has right ankle 
pain and he cannot straighten the ankle. 

C.  Analysis 

Copies of the service medical records and the August 1996 
private medical record are duplicative of evidence already of 
record.  The VA records in 1972 and 1999 and the 2003 private 
medical record are cumulative of evidence previously 
considered in that the records continue to document right 
ankle pain and weakness and pronation, facts that have been 
already established and considered by the Board in 1999.  The 
veteran's testimony is also cumulative as it relates to the 
current disability.  As the additional evidence does not 
contain medical evidence that links the current right ankle 
disability to service, which was the basis for the prior 
denial of the claim, the evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The additional evidence therefore is not new and 
material to reopen the claim. 



2.  Bilateral Pes Planus

In the October 1999 rating decision, the RO reopened and 
denied the claim of service connection for bilateral pes 
planus because the veteran failed to furnish evidence of 
aggravation.  The veteran was notified of the decision in 
October 1999.  The veteran did not appeal the determination.  
Thus, the October 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  

Therefore new and material evidence is needed to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

A.  Evidence Previously Considered 

The evidence of record at the time of the RO's decision in 
October 1999 is summarized as follows. 

The service medical records show that moderate pes planus was 
noted on entrance examination.  In January 1967, the veteran 
was seen for symptomatic pes planus that was aggravated by 
walking.  In April 1967, the veteran complained his right 
ankle bothered him.  Severe pes planus was noted.  In August 
1967, he was seen for a large blister on the bottom of the 
right foot that required draining.  In November 1967, he 
complained of right foot pain. The impression was exostosis 
of the right navicular bone, possibly due to an old fracture.  
In January 1968, the pertinent findings were severe flatfeet 
with marked pronation, aggravated by long hours of training.  
He was put a light duty and a limited physical profile for 
three months.  In February 1968, on a podiatry consultation, 
the pertinent finding was congenital low arch with pronation 
of the ankles.  He was found fit for duty.  On separation 
examination, pes planus was noted.  

After service, on VA examination in October 1968, the veteran 
complained of right foot pain and weakness.  X-rays revealed 
that no bony abnormality, however, the right foot was 
pronated.  The impression was bilateral pes planus. 

In a statement, received in 1986, C. M. recounted that the 
veteran lost control of his foot as it turned in after a long 
period of walking.

Private medical record discloses that in August 1996 the 
veteran was seen in an emergency room for a complaint of 
right foot soreness.  History included a foot injury as a 
teenager, to include a probable fracture, which was never 
treated, and probable reinjury while in service.  X-rays 
revealed old healed fractures with arthritis involving the 
articulation of the talus, the calcaneus, and the 
metatarsals. The diagnosis was right foot post-traumatic 
degenerative arthritis.

On VA examination in January 1999, the pertinent finding was 
symptomatic bilateral pes planus with hallux valgus.  

B.  Additional Evidence Since the May 1999 Board Decision 

A summary of the additional evidence follows.  

There are copies of service medical records and of the August 
1996 medical record.  

VA records, dated in 1972, document marked pronation of the 
feet. 

In September 2003, a private podiatrist described a right 
foot deformity.  

In August 2004, the veteran testified that he aggravated his 
flatfeet in service. 

C.  Analysis 

Copies of the service medical records and the August 1996 
private medical record are duplicative of evidence already of 
record.  The VA records in 1972 and the 2003 private medical 
record are cumulative of evidence previously considered in 
that the records continue to document a foot deformity, a 
fact that has already been established and considered by the 
RO in 1999.  The veteran's testimony is also cumulative as it 
relates to the current disability.  As to the testimony of 
aggravation, the issue of aggravation is a medical question 
and competent medical evidence of aggravation is needed to 
support the claim.  The lack of medical evidence of 
aggravation, that is, a permanemt increase in the pes planus 
beyond the normal progression of the condition, was the basis 
for the prior denial of the claim.  Since the additional 
evidence does not contain medical evidence of aggravation, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
additional evidence therefore is not new and material to 
reopen the claim.  


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for a right ankle disability 
and the appeal is denied.

New and material evidence not having been received to reopen 
the claim of service connection for bilateral pes planus, the 
appeal is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



